UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America

                v.                                                               18 Cr. 779 (ER)

 Kevin Cruz,

                            Defendant.

               Order re: Attorney-Client Privilege Waiver (Informed Consent)
       WHEREAS Petitioner-Defendant Kevin Cruz has moved for relief from his conviction

pursuant to 28 U.S.C. § 2255 on the ground of ineffective assistance of counsel; and

       WHEREAS the Government, after reviewing the motion papers, has concluded that the

testimony of Petitioner’s former counsel, George Goltzer, Esq. (“Counsel”), will be needed in

order to allow the Government to respond to certain aspects of the motion; and

       WHEREAS the Court, after reviewing the motion papers, is satisfied that the testimony of

Counsel is needed in order to allow the Government to respond to the motion; and

       WHEREAS by making the motion, the movant has waived the attorney-client privilege as

a matter of law; and

       WHEREAS the Court is cognizant that, absent court order or informed consent, ethical

concerns may inhibit Counsel from disclosing confidential information relating to a prior client

even in the absence of a privilege, see, e.g., ABA Standing Comm. on Ethics and Prof.

Responsibility Formal Op. 10-456 (July 14, 2010), Disclosure of Information to Prosecutor When

Lawyer’s Former Client Brings Ineffective Assistance of Counsel Claim,

       IT IS HEREBY ORDERED that Counsel shall give sworn testimony, in the form of an

affidavit or affirmation, addressing the allegations of ineffective assistance of counsel made by

movant; and it is further
                 ORDERED that Petitioner-Defendant Kevin Cruz execute and return to this court within

       45 days from today’s date the accompanying “Attorney-Client Privilege Waiver (Informed

       Consent)” form. If the document is not received by the court within 45 days from today’s date,

       the court will deny the § 2255 motion, on the ground that the movant failed to authorize the

       disclosure of information needed to permit the Government to respond to the motion; and it is

       further

                 ORDERED that the Government shall be permitted 60 days from the receipt of said

       executed “Attorney-Client Privilege Waiver (Informed Consent)” form to obtain sworn testimony

       from Counsel and file its opposition and any additional supporting papers with this Court.

       Dated: New York, New York
                   21 2021
              June __,


The Clerk of Court is respectfully directed to mail a   _____________________________________
copy of this Order to Defendant at the address          HONORABLE EDGARDO RAMOS
stated on the last page of Doc. 101.                    UNITED STATES DISTRICT JUDGE




                                                        2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America

                v.                                                                18 Cr. 779 (ER)

 Kevin Cruz,

                            Defendant.

                     Attorney-Client Privilege Waiver (Informed Consent)
To: Petitioner-Defendant Kevin Cruz

You have made a motion under Section 2255 of Title 28, United States Code, to have your
conviction set aside on the ground that you received ineffective assistance from your former
lawyer, George Goltzer, Esq. (referred to in this form as “your former attorney”). The Court has
reviewed your papers and determined that it needs to have a sworn testimonial statement from
your former attorney in order to evaluate your motion.

By making this motion, you have waived the attorney-client privilege you had with your former
attorney to the extent relevant to determining your claim. This means that if you wish to press your
claim of ineffective assistance, you cannot keep the communications between yourself and your
former attorney a secret—you must allow them to be disclosed to the Government and to the Court
pursuant to court order. The court has already issued an Order (copy attached) ordering your former
attorney to give such testimony, in the form of an affidavit. This Informed Consent form is
designed to ensure that you fully understand and agree to this.

Specifically, if you wish to proceed with your motion to set aside your conviction on the basis that
you received ineffective assistance of counsel, you must sign this statement and return it to the
court in the attached envelope (keeping a copy for your records). The form constitutes your
authorization to your former attorney to disclose confidential communications (1) only in response
to a court order and (2) only to the extent necessary to shed light on the allegations of ineffective
assistance of counsel that are raised by your motion.

You should know that if you sign this authorization, you run the risk that your former attorney will
contradict your statements about his or her representation of you. However, you should also know
that the court will deny your motion if you do not authorize your former attorney to give an
affidavit in response to the Court’s attached Order.

You must return this form, signed by you and notarized, within forty-five (45) days from the date
of the Court’s Order directing your former lawyer to give testimony. If the Court does not receive
this form, signed by you and notarized, within that time, the court will automatically deny your
motion.
NOTARIZED AUTHORIZATION

I have read the Court’s Order dated ___________ and this document headed Attorney-Client
Privilege Waiver (Informed Consent). I hereby authorize my former attorney, George Goltzer,
Esq., to comply with the Court’s Order by giving testimony, in the form ordered by the court,
relating to my motion to set aside my conviction on the ground of ineffective assistance of counsel.
This authorization allows my former attorney to testify only pursuant to court order, and only to
the extent necessary to shed light on the allegations of ineffective assistance of counsel that are
raised by my motion.

Dated: ________________________

Signed:________________________



Sworn to before me this _____ day of _______________, 20___

_____________________________________
Notary Public




                                              2
                    Attorney-Client Privilege Waiver (Informed Consent)
